Case 1:19-cv-03597-EK-ST Document 21 Filed 12/04/20 Page 1 of 2 PageID #: 59



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------x

ALEXANDRE KANTOR,

                       Plaintiff,                  MEMORANDUM & ORDER
                                                   19-CV-3597(EK)(ST)
                -against-

AIR ATLANTIC MEDICAL, P.C., and
ALEXANDER IVANOV, M.D., individually,

                       Defendants.

------------------------------------x

ERIC KOMITEE, United States District Judge:

           The Court has received Magistrate Judge Tiscione’s

Report and Recommendation (R&R) dated September 23, 2020.            ECF

No. 19.   Judge Tiscione recommends that that the Court strike

Defendants’ answer, permit Plaintiff to move for default

judgment, and assess sanctions against defense counsel.            Neither

party has filed objections and the time to do so has expired.

Accordingly, the Court reviews the R&R for clear error on the

face of the record.     See Advisory Comm. Notes to Fed. R. Civ. P.

72(b); accord Gesualdi v. Mack Excavation & Trailer Serv., Inc.,

No. 09-CV-2502, 2010 WL 985294, at *1 (E.D.N.Y. Mar. 15, 2010).

Having reviewed the record, the Court finds no clear error.

Accordingly, the Court adopts the R&R in its entirety pursuant

to 28 U.S.C. § 636(b)(1).      Therefore, the Court (1) strikes

Defendants’ answer; (2) directs Plaintiff to move for default
Case 1:19-cv-03597-EK-ST Document 21 Filed 12/04/20 Page 2 of 2 PageID #: 60



judgment within forty-five days after certificates of default

issue; and (3) assesses sanctions against defense counsel for

the Plaintiff’s costs, including attorney’s fees, arising from

defense counsel’s missed court appearances and any motions

Plaintiff’s counsel had to prepare as a result of those

absences.    The Clerk of Court is respectfully directed to issue

certificates of default against Defendants.




     SO ORDERED.

                                   /s Eric Komitee___________________
                                   ERIC KOMITEE
                                   United States District Judge


Dated:      December 4, 2020
            Brooklyn, New York
